DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102a(2) as being anticipated by McIntire, US Patent No. 5,543,889.
McIntire discloses a camera with pointing aid comprising: an image capturing system (a camera 10 having an electronic photoreceptors, such as CCD) adapted to capture an image having at least one sub-frame, the imaging capturing system further adapted to obtain distance information of the object (includes a distance beam sensor 36) (see fig. 2; col. 5, lines 10-50); a controller 70 operatively coupled to the image capturing system to control operation thereof; and a processor inherently operatively coupled to the controller to: analyze the image to determine a brightness value of at least a portion of the image, analyze the distance information of the object to determine a distance value from the imaging assembly to the object, and determine an illumination characteristic based on the brightness value and the distance value; an illumination assembly 18 configured to illuminate the FOV (the illumination assembly projects light aligned with optical axis 19 of the objective lens to illuminate the object); simultaneously control the illumination based on distance, illumination and capture the image (Fig. 2; col. 5, lines 1-5, col. 6, line 50+)  (see fig. 1; col. 4, line 40+). The prior art’s processor processes the reflected light from the object in order to operate the device properly (see beam sensor 29). The prior measures both ambient light and the reflected light from the object 29 (col. 6, lines 18-30). The imaging device is capable of performing all the functions and method steps set forth in the claims.
Regarding claims 2, 9, 14, wherein the illumination characteristic comprises a plurality of illumination levels (see claim 31).
Regarding claims 3-4, 9-10, 15, wherein the brightness value is derived from at least one of an average brightness of the at least one sub-frame or an overall brightness value of the image (see col. 14, line 66 to col. 15, line 4).
Regarding claims 5, 11, 16, wherein the distance information of the object is obtained using the captured image. (See col. 6, lines 50-56).
Regarding claim 6, wherein the distance information of the object is obtained by calculating a distance to the at least one sub-frame (fig.2, distance sensor; col. Lines 50-56).
Regarding claims 7, 12, 17, wherein the image capturing system further comprises a range-finding assembly operably coupled to the controller (distance sensor 36), the range-finding assembly configured to obtain the distance information of the object. (Fig. 2).
Regarding claim 8, further comprising an aiming assembly operatively coupled to the controller (pointing aid 18).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,334,732 (hereinafter ‘732 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claimed invention is a broader recitation of the ‘732 Patent. For instance, in claim 1 of the current application and in the ‘732 Patent, the applicant claims:
Application No. 17/743,052
Patent No. 11,334,732
An imaging assembly for capturing at least one image of an object appearing in a field of view (FOV), the imaging assembly comprising: an image capturing system adapted to capture an image, the image capturing system further adapted to obtain distance information of the object; an illumination assembly configured to illuminate the FOV; a controller operatively coupled to the image capturing system and the illumination assembly to control operation thereof; and a processor operatively coupled to the controller to: analyze the image to determine a brightness value of at least a portion of the image, analyze the distance information of the object to determine a distance value from the imaging assembly to the object, determine an illumination characteristic based on the brightness value and the distance value, and simultaneously control (i) the illumination assembly to illuminate the FOV according to the illumination characteristic and (ii) the image capturing system to capture a further image.
An imaging assembly for capturing at least one image of an object appearing in a field of view (FOV), the imaging assembly comprising: an image capturing system adapted to capture an image having at least one sub-frame, the image capturing system further adapted to obtain distance information of the object; an illumination assembly configured to illuminate the FOV; a controller operatively coupled to the image capturing system and the illumination assembly to control operation thereof; and a processor operatively coupled to the controller to: analyze the image to determine a brightness value of at least a portion of the image, analyze the distance information of the object to determine a distance value from the imaging assembly to the object, determine an illumination characteristic based on the brightness value and the distance value, and simultaneously control (i) the illumination assembly to illuminate the FOV according to the illumination characteristic and (ii) the image capturing system to capture a further image.


Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-17 of the ‘732 Patent as a general teaching for an imaging assembly, to perform the same function as claimed in the present invention. The instant claims obviously encompass the claimed invention of the ‘732 Patent. The extent that the instant claims are broaden and therefore generic to claimed invention of ‘732 Patent [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from the claims in a first paten. IN re Vogel, 164 USPQ 619 (CCPA 1970). A timely filed terminal disclaimer in compliance with 37 C.F.R. & 1.321(b) would overcome an actual or provisional rejection on this ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C>FR> &1.78(d).

	
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876


/DANIEL ST CYR/Primary Examiner, Art Unit 2876